tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date jan person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court apr certified mail -return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated substantially for pleasure and recreation of its members or other non-profitable purposes and no part of the earnings inures to the benefit of private shareholder within the meaning of sec_501 have made your facilities you available to the general_public you have exceeded the non-member income test for tax years ending december 20xx and december 20xx of recreational and services social use you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do evelything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number arc shown in the heading of this letter sincerely yours moana oeoke maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended december december person to contact 1d number employee id contact numbers telephone fax an manager's name 1d number employee id manager's contact number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter letter rev catalog number 34809f you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicabie law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how fo appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation internal_revenue_service -office of the taxpayer_advocate enclosures report of examination form_6018 publication publication sincerely he efi hlal wife eo pirgtor eo examinations letter rev catalog number 34809f form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended 20xx 20xx issue whether revenue code irc sec_501 continues to qualify for exemption under internal facts the september 19xx to provide social recreational and other activities to its members was granted as tax-exempt_organization under sec_501 -on it is organized and operated for the promotion of interests in horses and horsemanship and to encourage a closer and personal relationship among horsemen and horse lovers the meetings that bring families together in a social environment carried out such activities as horse shows play days barbeques and during the initial interview the officer of the small non-profit entity to promote horsemanship the use of rural land and activities involving children and their families community on open space issues and improvements to trails and parks that everyone can enjoy in addition the association also works with the mentioned that the organization is a the organization owns the property consisting of 0-acres with an arena a single story rental house separated by a chain-link fence and a meeting hall along with a kitchen serving counter and a bbq area in the back of the hall are located on the 0-acres arena the single story rental house was rented to a member for dollar_figure a year and the renter looks after the property and is responsible for hall rentals hall rentals who can rent the hall hall rentals are tracked as member and non member form 886-a rev p the general meetings of the organization are held monthly with dinner served cooked by volunteers the cost of the food reimbursed most attendees are members but the guests of members were also invited horse shows are open to members only because the organization doesn’t have a health permit to sell food to the public what is a play day how often held play days are open to both members and nonmembers the officer stated that the play days usually include approximate riders of which around might be non-members department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended 20xx 20xx the organization holds a monthly trail ride on the acre property attended the monthly trail ride a majority of them are members around riders all events are coordinated and carried out by the volunteer members the officer stated that the organization separated member incomes from non-member on the registration for various activities they accept payments in the cash and check forms additionally they use quicken to track income and pay bills with categories such as non-member hall rental deposit member event income and non-member event income the organization reported the following sources and amounts of revenue on forms ez for the periods ending december 20xx and december 20xx 20xx 20xx contribution program service revenue investment_income gross_sales of inventory total revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the following worksheet provided the gross incomes investment incomes and non- member incomes for the periods ending december 20xx and december 20xx total gross_income investment non-member income non-member use income of org’s facilities amount investment_income amount amount 20xx 20xx amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure based on conducting a two-year analysis of gross_receipts the organization received and from investment non-members as well as and from non-members during tax years ending december 20xx and december 20xx respectively law sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended 20x x 20xx are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other nonprofitable purposes public law amended the exclusive provision to read substantially’ in order to allow an sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax-exempt status the committee reports for public law senate report no 2d session c b further states a within the percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non- members so long as the latter do not represent more than percent of total receipts b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is derived from non-members’ use of club facilities in addition the committee report states that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula revrul_66_149 holds a social_club as not exempt as an organization described in sec_501 where it derives a substantial part of its income from non-member sources revrul_60_324 states by making its social facilities available to the general_public the club cannot be treated as being operated exclusively for pleasure recreation or other non-profitable purposes c form 886-a rev revproc_71_17 sets forth the guidelines for determining the effect of gross_receipts derived from the general public’s use of a social club’s facilities on exemption under sec_501 where nonmember income from the usage exceeds the standard as outlined in this revenue_procedure the conclusion reached is that there is a non- department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service yeat period ended 20xx 20xx exempt_purpose and operating in this manner jeopardizes the organization's exempt status taxpayer’s position taxpayer's position has not been provided government’s position based on the examination the organization does not qualify for exemption as a social_club described in sec_501 and sec_1 c which provides that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments rev ruls and support this position stating that a social_club that opens to the public and derives a substantial part of its income from non-member sources is not exempt as an organization described in c the organization permits use of its facilities and attendance at its events by the general_public records show that it had exceeded the investment non-member income as well a sec_15 non-member income threshold as outlined in public law on a recurring basis during tax years ending december 20xx with and december 20xx with respectively accordingly it is proposed that the organization’s tax-exempt status be revoked effective january 20xx conclusion form 886-a rev the organization no longer qualifies for exemption under sec_501 of the code as your investment and non-member income has exceeded the threshold as well as non- member income exceeded threshold on a continuing basis therefore it is proposed that your exempt status under sec_501 of the code be revoked effective january 20xx form_1120 corporation income_tax return should be filed starting with tax periods ending december 20xx december 20xx and thereafter as long as you continues to be subject_to income_tax department of the treasury - internal_revenue_service page -4-
